 



Exhibit 10.7
Exhibit 10.7: Base Salaries of Named Executive Officers
     Effective March 1, 2007, the following are the base salaries (on an annual
basis) of the named executive officers (as defined in Item 402(a)(3) of
Regulation S-K) of Alliance Bankshares Corporation.

       
Thomas A. Young, Jr.
  $ 291,500
President & CEO
     
 
     
Paul M. Harbolick, Jr.
  $ 190,800
Executive Vice President & CFO
     
 
     
Frank H. Grace, III
  $ 195,517
Executive Vice President
     
 
     
Craig W. Sacknoff
  $ 152,963
Executive Vice President
     
 
     
John B. McKenney, III
  $ 148,000
Senior Vice President & CCO
     
 
     
Thomas Patrick Danaher
  $ 192,975
President, Alliance Insurance Agency, Inc.
     

